Decree reversed on the law in so far as it dismisses objections numbered 2 and 3 and passes the administratrix’s accounts in respect to the articles referred to in such objections and *859matter remitted to the Surrogate’s Court to proceed to hear and determine such objections, and decree otherwise affirmed, without costs. Memorandum: The account in Schedule A shows certain chattels in the hands of the administratrix which are not disposed of. The decree apparently overlooks these articles. We are, therefore, remitting the proceeding to the surrogate so that the omission may be properly supplied. All concur. (The decree dismissed objections to the account of the administratrix.) Present — Sears, P. J., Edgcomb, Thompson, Crosby and Lewis, JJ.